Order entered August 21, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00647-CV

                                   STACEY REED, Appellant

                                                 V.

                                   STEPHEN REED, Appellee

                       On Appeal from the 429th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 429-51554-2013

                                             ORDER
        We GRANT appellant’s August 20, 2015 second motion for extension of time to file the

docketing statement and appellate record and ORDER each be filed no later than September 18,

2015.    We caution appellant that no further extensions may be granted absent exigent

circumstances. Because appellant has not submitted any documentation showing she has been

found to be entitled to proceed without payment of costs, we further caution appellant that failure

to file the reporter’s record may result in the appeal being submitted without the reporter’s record

and failure to file the clerk’s record may result in the appeal being dismissed without further

notice. See TEX. R. APP. P. 37.3(b),(c), 42.3(b),(c).


                                                        /s/   CRAIG STODDART
                                                              JUSTICE